Citation Nr: 0431521	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for loss of teeth due 
to dental trauma.

2.  Entitlement to service connection for residuals of injury 
to the tongue.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had verified active service from June 1956 to 
December 1959, and from March 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO, in pertinent part, denied 
entitlement to loss of part of teeth/tongue.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

On the veteran's claim form, he indicated that he entered 
active service in June 1956 and was separated from active 
service in June 1966.  In his notice of disagreement, he 
stated that he served on board the USS Mansfield, a U.S. Navy 
destroyer, for a few days less than 10 years and that his 
records should verify his service.  It is not clear, however, 
that a complete record of the veteran's service and service 
medical records are in the claims file.  With his claim, he 
submitted two separate DD Forms 214.  The first shows net 
service for a period from June 1956 to December 1959 of 3 
years, 5 months, and 21 days.  The amount of total active 
service was the same, as no other service was shown.  The 
Board notes that according to the DD Form 214, the veteran 
was released from active duty and transferred to the Naval 
Reserve.

The second DD Form 214 shows net service for a period from 
March 1962 to June 1966 of four years, three months, and one 
day.  Other service is shown as 5 years, 8 months, and 26 
days.  The amount of total active service is 9 years, 11 
months, and 26 days.  The total active service shown, 
however, is greater than the sum of the net service shown on 
the DD Forms 214 submitted by the veteran, by exactly the 
time period for the period between the ending date on one DD 
Form 214 and the entry date on the other.  Although there are 
service medical records in the file, there are no service 
medical records for the period from December 1959 to March 
1962.  Accordingly, the RO should request verification of 
service for a period of service from December 1959 to March 
1962, and service medical records for this period.  

The veteran asserts that he was injured during his first 
enlistment, but he has been unable to provide the date of 
injury.  He has claimed that he received a partial dental 
plate at the Navy Hospital in Yokuska, Japan, but was unable 
to provide the date of that dental treatment.  The discharge 
examination in June 1966 reflects that the veteran had a 
fixed bridge on his lower teeth.  As we are remanding the 
claim for further development, a request for clinical records 
should be made.  In addition, the veteran's personnel file 
might provide information as to when he was in Japan.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should request verification of 
the veteran's active duty service for the 
time period from December 1959 to March 
1962.  (See the two DD Forms 214 in the 
claims file for the exact dates between the 
two periods.)  The RO should also request 
the veteran's personnel file.

3.  The RO should request service medical 
records, to include dental and clinical 
records, for a period of service from 
December 1959 to March 1962, if 
verification of that service is obtained.  

a.  In addition, the RO should request 
dental and clinical records for the 
periods of service from June 1956 to 
December 1959, and from March 1962 to 
June 1966.

b.  If additional information is obtained 
from the veteran's personnel file (or 
from the veteran) such that a time period 
is identified when he might have received 
dental treatment (or treatment for a 
tongue wound) at the Naval Base Hospital 
in Yokuska, Japan, the RO should request 
dental treatment records for that period.

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the veteran's claim with consideration of 
any additional evidence added to the record 
subsequent to the August 2004 statement of 
the case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


